Citation Nr: 0807483	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma, involving surgical removal of teeth.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1974.  He had additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claims for service 
connection for residuals of dental trauma (claimed as 
involving surgery for removal of teeth) and for a back 
disorder.  However, the RO granted his claim for service 
connection for PTSD and assigned an initial 30 percent rating 
retroactively effective from November 25, 2002, the date of 
receipt of his claim for this condition.  He appealed not 
only the dental and back disorder claims, but also for a 
higher initial rating for his PTSD.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

The RO more recently issued another decision in March 2007, 
during the pendency of this appeal, increasing the rating for 
the PTSD from 30 to 50 percent with the same retroactive 
effective date of November 25, 2002.  He has continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 3-39 (1993).

The Board is remanding the claim for service connection for a 
back disorder to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  However, the Board is going ahead and 
deciding the other claims concerning the dental disorder and 
PTSD.

FINDINGS OF FACT

1.  The veteran does not have a dental disability or 
condition resulting from a combat wound or other service 
trauma.

2.  Prior to March 26, 2005, the competent medical evidence 
shows the veteran's PTSD caused total occupational and social 
impairment.

3.  Since March 26, 2005, the veteran's PTSD has not caused 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  The veteran does not have a dental disability or 
condition as result of disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1712, 5107, 
7104(c) (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2007).

2.  Prior to March 26, 2005, the criteria were met for a 
higher 100 percent initial rating for the PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

3.  Since March 26, 2005, however, the criteria have not been 
met for a rating higher than 50 percent for the PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in January 2003 and provided to the 
veteran prior to the September 2003 rating decision on appeal 
satisfies the duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to service connection, the context in which his claims 
initially arose.  His appeal for a higher initial rating for 
his PTSD arises from the initial rating assigned for this 
disorder when the RO awarded service connection, and that is 
the reason the original letter refers to the requirements for 
establishing service connection and his and VA's respective 
responsibilities in obtaining the necessary supporting 
evidence.  It was once held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  See, 
too, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  However, in a recent precedent decision, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited its 
earlier holding in Dingess by clarifying that where, as here, 
the grant of service connection and assignment of the initial 
rating and effective date did not occur until after the 
enactment of the VCAA (i.e., after November 9, 2000), the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, including the 
downstream disability rating and effective date elements, and 
if this did not occur there is a question of whether this is 
prejudicial error.

The Federal Circuit Court has since held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

That said, the Federal Circuit also recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing the initial VCAA letter in January 
2003, the RO has sent the veteran additional VCAA letters in 
April 2005, April 2006, and March 2007, including discussing 
the type of evidence needed to substantiate his claim for the 
downstream higher initial rating and explaining specifically 
whose responsibility - his or VA's, it is to obtain this 
supporting evidence, as well as asking that he submit any 
relevant evidence in his possession.  The April 2006 and 
March 2007 letters also contained the necessary information 
concerning the downstream effective date element of his 
claims.  Moreover, since providing these additional letters, 
the RO has gone back and readjudicated his claims in the 
March and October 2007 SSOCs based on the additional evidence 
that has been received since the initial rating decision in 
question and SOC.  So his claims have been reconsidered since 
providing all necessary VCAA notice, in turn meaning the 
timing error in the provision of the notice has been 
rectified.  See again Mayfield v. Nicholson, 
07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service, VA, and private medical records as well as his VA 
examination reports for PTSD and written communications.  

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to the dental claim.  As will be discussed in detail 
below, however, in light of the uncontroverted facts, 
the Board finds that the evidence, which indicates he did not 
sustain dental trauma during service, did not apply for 
dental treatment within one year of separation from service, 
and does not satisfy the criteria by which VA dental 
treatment can be provided, an examination is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

There is no indication the veteran was deprived of meaningful 
participation in the adjudication of his claims.  That is to 
say, there is no indication there is additional evidence to 
obtain (that is obtainable), there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without 
prejudice to him.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claims on 
the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Stated somewhat differently, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also permissible for a condition 
initially diagnosed after discharge from service, provided 
all the evidence, including that pertinent to service, 
indicates the condition was incurred in service.  38 C.F.R. 
§ 3.303(d).



As for claims for dental disorders in particular, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).  

VA's General Counsel has held that having teeth extracted 
during service is not tantamount to dental "trauma."  See 
VAOPGCPREC 5-97 (Jan. 22., 1997; corrected on February 25, 
1997).  The Board is bound by this precedent opinion.  
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 
(1998).

In this case at hand, there is simply no evidence the veteran 
sustained dental trauma during service.  His service medical 
records, including his military medical and dental 
examination reports, do not mention any complaints or 
objective clinical findings of dental impairment until July 
1973, and only then when he was treated for an infected third 
molar.  Teeth numbers 1, 16, 17, and 32, i.e., his third 
molars, were evaluated and treated in July 1973 (teeth 
numbers 1 and 32 were extracted).  The extraction of those 
third molars was more than 180 days after he entered service, 
as required by regulation, but his claim is predicated 
instead on the notion that the extraction of those third 
molars was tantamount to dental "trauma," 
which, as indicated, the precedent General Counsel opinion 
clarifies is not.

The January 1974 report of medical examination for release to 
inactive duty notes the veteran had a type III dental 
examination, was dentally qualified class I, and that teeth 
numbers 1, 16, 17, and 32 - his third molars, were missing.  
There again, though, is no indication of dental trauma.  His 
service ended that same month.

During the many years since service, VA outpatient treatment 
records show the veteran reported a history of bilateral 
temporomandibular joint (TMJ) syndrome during a mental health 
consultation in February 2003 and had a tooth extracted in 
December 2006 because of an abscess.

So there continues to be no indication of dental trauma 
during service of the type required by the precedent General 
Counsel opinion.  Thus, the surgery for removal of teeth 
(extractions) claimed by the veteran is not considered the 
equivalent of dental trauma.

Moreover, the veteran, as a layman, while competent to 
testify that he had teeth extracted during service and during 
the years since, is not qualified to etiologically link his 
TMJ syndrome to his military service - including to the 
extractions during service, which, again, were not tantamount 
to dental "trauma."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a) (1); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Because there is no evidence of dental trauma during service, 
the specifically alleged basis of entitlement to service 
connection, the preponderance of the evidence is against the 
veteran's claim.  And this being the case, the benefit of the 
doubt doctrine is inapplicable, and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

The veteran also claims that his PTSD, which is already 
service-connected, is more severe than 50-percent disabling.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.



And as already alluded to, where, as here, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability must be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  And if there were times when the disability was 
more severe than at others, the Board may "stage" 
the rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.

The evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating for PTSD under the general rating formula 
for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.



A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

In evaluating the evidence, the Board has also noted the 
various Global Assessment of Functioning (GAF) scores the 
veteran has received.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.

The higher the score, the higher the overall functioning of 
the individual.  A score of 41-50 is indicative of 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  A score of 51-60 suggest "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

The Board is partially granting the veteran's claim for a 
higher rating and partially denying his claim.  In doing 
this, the Board is, in effect, "staging" his rating as 
permitted by Fenderson to reflect the varying degrees of 
severity of his PTSD.

Prior to March 26, 2005, VA outpatient records reflect that, 
in December 2002, the veteran had reported that he was going 
through a divorce, was having difficulty obtaining custody of 
his 12-year-old son, had filed for bankruptcy, lost his home 
and his truck, and was having difficulty with his memory.  He 
was a self employed land contractor with a one year history 
of depression and mood swings.  In February 2003, he had 
complained of being unable to hold a job, experiencing memory 
problems, and feeling irritable and agitated.  He was 
unemployed and was staying with friends.  Mental status 
examination revealed that he was alert, reticent, mildly 
cooperative, casually dressed, and marginally groomed.  His 
affect was poor, he was anxious and agitated, his mood was 
depressed, and he was tearful but denied having depression.  
He made no eye contact, his thought processes were barely 
logical and relevant, and his attention and concentration 
were impaired.

During a VA PTSD examination in August 2003, the veteran 
reported passive suicidal ideation in the past, indicated he 
had been unemployed for the past one and a half years, and 
was moderately groomed.  His mood was flat and his affect was 
constricted and somewhat irritable.  The examiner concluded 
the veteran had experienced severe social and occupational 
impairment secondary to his PTSD, and that he was 
unemployable because of this condition.  His GAF score was 52 
and his prognosis was described as poor.  

Accordingly, prior to March 26, 2005, this evidence indicates 
the veteran's PTSD was totally disabling in that it rendered 
him unemployable.  He therefore is entitled to the highest 
possible 100 percent rating, as least for this immediately 
preceding period since the effective date of his award.  It 
is not required that he have had all of the symptoms listed 
for this higher 100 percent rating, only that his PTSD have 
prevented him from working a substantially gainful job, which 
the evidence clearly indicates it did.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are mere examples of conditions 
that warrant a particular rating and are used to help 
differentiate between the different evaluation levels; the 
list of requirements within each specified rating are not 
altogether dispositive of the rating that should be 
assigned).  It is worth reiterating that the sole basis for a 
100 percent rating is total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 
2004).

Since March 26, 2005, however, the evidence indicates the 
veteran's PTSD has been no more than 50-percent disabling, so 
his rating must return to this lower level as of this date.  
See Fenderson, 12 Vet. App. at 125-26.  See, too, 
38 C.F.R. § 4.7.

Specifically, a March 26, 2005 report of a VA PTSD 
examination reflects that the veteran's PTSD symptoms 
resulted in only relatively moderate social dysfunction.  He 
was well dressed and groomed, his speech was normal, and 
there were no suicide attempts.  Although his affect was 
constricted and his mood dysthymic and intact, his insight 
and judgment were fair and memory and cognition intact.  
The examiner therefore concluded that, although the veteran's 
PTSD symptoms had worsened and that he had last worked in 
November 2004 in a warehouse, he was still employable.  His 
GAF score was 55, which, according to the DSM-IV, indicates 
he had moderate social and industrial impairment.

Other evidence for consideration includes VA outpatient 
mental health treatment records showing the veteran was 
employed, albeit part-time, in October 2005, running a tree 
service and landscaping business in March 2006, and working 
as a handyman in October 2006.  These records also indicate 
he has been running his own business since January 2007 or 
thereabouts.

During a VA PTSD examination in August 2007, the veteran 
reported that his treatment had been effective in controlling 
his problems a great deal of the time, but chronicity of 
symptoms remained and frequently interfered with his daily 
function.  He indicated he was "seeing a couple of 
girlfriend[s]," had two life long friends, had been employed 
full-time since May 2007, and was active in raising his son.  
His mood was anxious and dysphoric, his thought processes and 
content were unremarkable, he had no suicidal ideation, good 
impulse control, he had no panic attacks, and he was able to 
maintain minimum personal hygiene.  His immediate memory was 
moderately impaired and he had restricted range of affect.  
His GAF score was 46, and the examiner commented that the 
veteran had not shown significant changes since the last 
evaluation.  He was struggling with daily functioning at work 
and experienced social and interpersonal conflicts.  
Significantly, the examiner concluded that the veteran's PTSD 
symptoms did not result in total occupational and social 
impairment.  Moreover, his PTSD did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  Rather, the examiner found that the 
veteran's PTSD symptoms resulted in reduced reliability and 
productivity.  The examiner explained that the veteran's 
pertinent symptoms to support this finding consisted of his 
difficulty in dealing with people, frequent depression, 
anxiety, low frustration tolerance, difficulty in recall and 
concentration, and avoidance of discussions regarding his 
trauma as well as the present conflict which results in 
increase of his intrusive thoughts and nightmares.  

This evidence dated since March 26, 2005, shows the veteran's 
PTSD has been no more than 50-percent disabling.  The 
condition is essentially manifested by depression, anxiety, 
and social detachment.  Nevertheless, VA examination reports, 
along with the VA outpatient records, do not confirm there is 
occupational and social impairment with deficiencies in most 
areas due to the type PTSD symptoms contemplated for a higher 
70 percent rating, much less the maximum 100 percent rating.  
For example, there have been no demonstrated obsessional 
rituals which interfere with his routine activities; his 
speech is not intermittently illogical, obscure, or 
irrelevant; there has been no demonstrated near-continuous 
panic or depression to a degree affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control is not shown (such as unprovoked 
irritability with periods of violence); there is no 
indication of spatial disorientation, or neglect of personal 
appearance and hygiene.  The demonstrated symptomatology 
consistently reflects that his PTSD is manifested by 
moderate, but not greater, difficulty in social and 
occupational functioning.  Indeed, at least since 
March 26, 2005, he has been employed and the objective 
evidence of record has not shown occupational and social 
impairment rising to the level required for a higher 70 
percent disability rating.

The veteran's GAF scores have essentially ranged from 45 to 
55, denoting moderate to serious social and occupational 
impairment.  But the evidence as a whole has shown his 
symptoms are most commensurate since March 26, 2005 with a 
50 percent rating, as opposed to a 70 or even 100 percent 
rating.  Keep in mind the rating is determined not 
exclusively by reliance on the GAF score; it is but one 
factor used in making this determination.  38 C.F.R. §§ 4.2, 
4.6.

And for the reasons and bases discussed, the Board finds that 
the veteran's PTSD disability rating should be increased to 
100 percent for the period prior to March 26, 2005, but 
lowered to 50 percent for the period since that date.


ORDER

Service connection for a dental disorder, as a residual of 
dental trauma, is denied.

Prior to March 26, 2005, a higher initial disability rating 
of 100 percent is granted for PTSD, subject to statutes and 
regulations governing the payment of VA compensation.

As of March 26, 2005, a rating higher than 50 percent for the 
PTSD is denied.




REMAND

The veteran fractured his coccyx in October 1974, while in 
the reserves.  VA outpatient treatment records reflect his 
complaints of back pain, and a January 2003 report of X-ray 
examination includes findings of moderate-severe narrowing of 
disc heights with ostoephytic spurring and an impression of 
degenerative change.  An examination and opinion are needed 
to determine whether there is a correlation between his 
current disability and the injury he sustained during service 
in the reserves.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the claim for service connection for a back 
disorder is REMANDED for the following development and 
consideration:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
his back disorder.  Based upon 
examination of him and review of his 
pertinent medical and other history - 
including in particular the October 1974 
injury, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (meaning 50 
percent or more probable) that the 
veteran's current back disorder is a 
residual of that trauma.  If the examiner 
is unable to render this opinion, he or 
she should expressly indicate this and 
explain why providing this opinion is not 
possible or feasible.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable.



2.  Then readjudicate the remaining claim 
for service connection for a back 
disorder in light of the additional 
evidence.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


